               Case 1:17-cv-00044-ADM-ARS Document 224 Filed 08/20/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                           District of North Dakota


Dr. Robert J. Roswick,
                                                           JUDGMENT IN A CIVIL CASE
                      Plaintiff,

v.
                                                                   Case Number: 1:17-cv-44 ADM/ARS
Mid Dakota Clinic, P.C.,

                      Defendant.



X      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
       heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:
     The claim against Defendant Mid Dakota Clinic, P.C. has been tried and a decision has been rendered. The
     jury found for Plaintiff Dr. Robert J. Roswick in the amount of $1,211,851.00.

     There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the
     Clerk is hereby directed to enter this Final Judgment.




Date: August 20, 2019                                                   ROBERT ANSLEY, CLERK

                                                                                s/Lynn Holden
                                                            (By)                   Lynn Holden, Deputy Clerk

         s/Ann D. Montgomery
         Ann D. Montgomery
         U.S. District Court Judge
